

116 S1328 : Defending Elections against Trolls from Enemy Regimes Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC116th CONGRESS1st SessionS. 1328IN THE HOUSE OF REPRESENTATIVESJune 4, 2019Referred to the Committee on the JudiciaryAN ACTTo designate foreign persons who improperly interfere in United States elections as inadmissible
			 aliens, and for other purposes.
	
 1.Short titleThis Act may be cited as the Defending Elections against Trolls from Enemy Regimes Act or DETER Act.
 2.Defined termSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by adding at the end the following:
			
 (53)The term improper interference in a United States election means conduct by an alien that— (A)(i)violates Federal criminal, voting rights, or campaign finance law; or
 (ii)is under the direction of a foreign government; and (B)interferes with a general or primary Federal, State, or local election or caucus, including—
 (i)the campaign of a candidate; and (ii)a ballot measure, including—
 (I)an amendment; (II)a bond issue;
 (III)an initiative; (IV)a recall;
 (V)a referral; and (VI)a referendum..
		3.Improper interference in United States elections
 (a)InadmissibilitySection 212(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)) is amended by adding at the end the following:
				
 (H)Improper interference in a United States electionAny alien who a consular officer, the Secretary of Homeland Security, the Secretary of State, or the Attorney General knows, or has reasonable grounds to believe, is seeking admission to the United States to engage in improper interference in a United States election, or who has engaged in improper interference in a United States election, is inadmissible..
 (b)DeportabilitySection 237(a) of the Immigration and Nationality Act (8 U.S.C. 1227(a)) is amended by adding at the end the following:
				
 (8)Improper interference in a United States electionAny alien who has engaged, is engaged, or at any time after admission engages in improper interference in a United States election is deportable..Passed the Senate June 3, 2019.Julie E. Adams,Secretary